 



Exhibit 10.77
COMMON SHARE DELIVERY AGREEMENT
     This Common Share Delivery Agreement (the “Agreement”) is being made as of
the 29th day of January, 2007 by and between The Lexington Master Limited
Partnership, a Delaware limited partnership (the “MLP”), and Lexington Realty
Trust, a Maryland real estate investment trust (the “Company”).
Recitals
     WHEREAS, the Company is the parent of the sole general partner of the MLP;
and
     WHEREAS, the MLP, the Company and certain subsidiaries of the Company have
entered into a Purchase Agreement, dated January 23, 2007, with Bear, Stearns &
Co. Inc. and Lehman Brothers Inc. and the other several initial purchasers named
in Schedule I thereto (collectively, the “Initial Purchasers”), providing for
the sale to the Initial Purchasers by the MLP of $250,000,000 aggregate
principal amount of its 5.45% Exchangeable Guaranteed Notes due 2027 (the
“Notes”) under the Indenture, dated as of January 29, 2007 (as supplemented by
the First Supplemental Indenture thereto dated as of January 29, 2007, the
“Indenture”), among the MLP, as Issuer, the Company and the subsidiary
guarantors parties thereto, as Guarantors, and U.S. Bank National Association,
as Trustee, and granting the Initial Purchasers an option to purchase up to an
additional $50,000,000 in aggregate principal amount of the Notes, which Notes
shall be exchangeable for cash or a combination of cash and common shares of
beneficial interest, par value $0.0001 per share, of the Company (the “Common
Shares”) under certain circumstances; and
     WHEREAS, the Company and certain subsidiaries of the Company will fully and
unconditionally guarantee the payment of the principal of the Notes and interest
on the Notes.
     NOW, THEREFORE, in consideration of the foregoing and in consideration of
the mutual covenants contained herein, the parties agree as follows:
Agreement
     1. If the MLP determines, in its sole discretion, to deliver Common Shares
in respect of all or any portion of the Net Amount (as such term is defined in
the Notes) upon an exchange of the Notes by a holder in accordance with the
terms of the Notes and the Indenture, the Company agrees to issue to the MLP for
delivery to such holder the number of Common Shares determined by the MLP to be
delivered to such holder in respect of the Notes exchanged, and the MLP hereby
directs the Company to deliver such Common Shares to such holder on behalf of
the MLP in accordance with the terms of the Notes and the Indenture.
     2. The MLP agrees to issue to the Company on a concurrent basis a number of
“Common Units” (as defined in the Second Amended and Restated Agreement of
Limited Partnership of the MLP, as amended from time to time) equal in number to
the number of Common Shares issued by the Company pursuant to this Agreement.

 



--------------------------------------------------------------------------------



 



     3. Miscellaneous.
          (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.
          (b) No provision of this Agreement may be amended, modified or waived,
except in writing signed by both parties.
          (c) In the event that any claim of inconsistency between this
Agreement and the terms of the Indenture arise, as they may from time to time be
amended, the terms of the Indenture shall control.
          (d) If any provision of this Agreement shall be held illegal, invalid
or unenforceable by any court, this Agreement shall be construed and enforced as
if such provision had not been contained herein and shall be deemed an Agreement
between the parties hereto to the full extent permitted by applicable law.
          (e) This Agreement shall be binding upon, inure to the benefit of and
be enforceable by the respective successors and assigns of the parties hereto.
          (f) This Agreement may not be assigned by either party without the
prior written consent of both parties.
[Signature page follows]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement by
their duly authorized officers as of the day and year above written.

             
 
                THE LEXINGTON MASTER LIMITED PARTNERSHIP, a Delaware        
limited partnership    
 
           
 
  By:   Lex GP-1 Trust, its general partner, a Delaware
statutory trust    
 
           
 
  By:   /s/ T. Wilson Eglin    
 
           
 
  Name:   T. Wilson Eglin    
 
  Title:   Chief Executive Officer    
 
                LEXINGTON REALTY TRUST    
 
           
 
  By:   /s/ T. Wilson Eglin    
 
           
 
  Name:   T. Wilson Eglin    
 
  Title:   Chief Executive Officer    

 